IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 99-50354
                                        Summary Calendar


UNITED STATES OF AMERICA,

                                                                                 Plaintiff-Appellee,

versus

JOSE ANTONIA MODICA-ELVIRA,

                                                                               Defendant-
Appellant.

                         _______________________________________

                          Appeal from the United States District Court
                               for the Western District of Texas
                                USDC No. A-99-CR-4-(1)-SS
                        ________________________________________

                                        November 15, 1999

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

         The Federal Public Defender appointed to represent Jose Antonia Modica-Elvira has moved

for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967).

Modica has received a copy of counsel’s motion and brief, and has filed a response. Our independent

review of the brief, Modica’s response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.